DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-17 were pending for examination in the application filed July 23, 2019. Claims 1, 7, 9 are amended, no claims cancelled, and no new claims are added April 6, 2021. Accordingly, claims 1-19 are currently pending in the application for examination.

Terminal Disclaimer
The terminal disclaimer filed on April 1, 2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Prior art does not disclose the uniquely combined elements and method steps in the order named of the electromagnetic telemetry remote sensing wireless system, the system comprising: a downhole tool deployed in a wellbore in a subterranean formation in a drilling area, the downhole tool configured to transmit a modulated electrical current into the formation and thereby generate an electromagnetic signal at Earth's surface, and a surface system configured to receive, at the Earth's surface, the electromagnetic signal generated by the downhole tool, digitize the received signal, and wirelessly stream the digitized signal to an acquisition system at the Earth's surface, wherein each of a plurality of nodes of the surface system includes a distinct pair of first and second spaced apart electrodes, each of the plurality of nodes configured to (i) receive the electromagnetic signal transmitted from the tool as a voltage difference between the first and second spaced apart electrodes, (ii) digitize the voltage differences as digital information, and (iii) wirelessly stream the digital information from the digitized voltage differences to the acquisition system at the Earth's surface.
Prior art such as Wilson et al. (U.S. Patent Application Publication 2018/0038225 A1) teaches, “[0077] Example #20: The method of any of Examples #18-19 may feature a first electrode of the electrodes being positioned on a first portion of a casing string in the wellbore. A second electrode of the electrodes can be positioned on a second portion of the casing string that is separated from the first portion by an insulation layer. The voltage across the electrodes can be a voltage difference between the first electrode and the second electrode. The other transceiver can be positioned on a logging while drilling tool or a measuring whole drilling tool in the adjacent wellbore. The encoded data can be encoded in the electromagnetic signal using pulse width modulation, pulse position modulation, on-off keying, 
Prior art such as Rosthal et al. (U.S. Patent Application Publication 2010/0259267 A1) teaches, “[0016] The principal of reciprocity in electromagnetics states that the same result is obtained if one switches the transmitter and the receiver. Thus, a measurement of the vertical electric field in a borehole from a source at the surface is equivalent to measuring the field at the surface from a vertical dipole transmitter downhole. As indicated above, there already are commercial tools that transmit from downhole locations to receivers at the surface. The above-mentioned LWD tool transmits data collected by the tool to the surface by creating a voltage difference across an insulated section on the surface of the drill collar. This voltage is modulated in the frequency range of 0.1875-12 Hz to transmit data to the surface. At the surface, electrodes measure the voltage (generally between the wellhead and a distant electrode) and the data is demodulated. The tool has downhole memory and is capable of recording the voltage and current across the gap, or otherwise makes measurements from which the voltage and current can be obtained.” However, Rosthal is not teaching or suggesting (i) receiving the electromagnetic signal transmitted from the downhole tool as a voltage difference between the first and second spaced apart electrodes; (ii) digitizing the voltage difference as digital information; and (iii) wirelessly stream the digital information from the digitized voltage differences to the surface acquisition system.
Prior art such as Clark (U.S. Patent Application Publication 2007/0247330 A1) teaches, “[0004] MWD tools are typically provided with a telemetry component adapted to communicate with a surface unit. The telemetry component may be a mud pulse, electromagnetic (EMAG), acoustic or other telemetry 
Prior art such as Mehta et al. (U.S. Patent Application Publication 2009/0261986 A1) teaches, “A system and method for communicating with a downhole tool is disclosed. In one embodiment, a telemetry system for communicating with a downhole tool in a wellbore includes a first electrode. A modulated electric current flows from the first electrode through a formation to the downhole tool. The telemetry system also includes a downlink box, which provides the modulated electric current to the first electrode. The downhole tool comprises a sensor unit, which detects the modulated electric current. The telemetry system includes a second electrode that allows the modulated electric current to return to the downlink box. The telemetry system also includes an uplink telemetry, wherein the uplink telemetry does not comprise electromagnetic telemetry. In some embodiments, the downlink may be operated while mud pumps are turned off. The downlink may also be operated while the downhole tool is sending uplink telemetry by a method other than electromagnetic current. [0022] FIG. 1 illustrates a telemetry system 5 including a first electrode 10, a drilling rig 15, and a control station 20. First electrode 10 includes any device suitable for transmitting electric current 90 into formation 100. For instance, first electrode 10 may be a stake, rod, or any other suitable electrode. In some embodiments, first electrode 10 is composed of an electrically conductive material. In an embodiment, first electrode 10 is composed of metal, alloy, or combinations thereof. In other embodiments, first electrode 10 comprises electrically conductive material and any other material suitable for facilitating electrical contact between first electrode 10 and formation 100. In an embodiment as shown in FIG. 1, a portion of first electrode 10 is embedded in formation 100. It is to be understood that a sufficient portion of first electrode 10 is embedded in formation 100 to allow electric current 90 to flow into formation 100. In alternative embodiments (not illustrated), all of first electrode 10 is embedded in formation 100. In alternative embodiments (not illustrated), first electrode 10 is disposed on surface 175. In such alternative embodiments, first electrode 10 has a sufficient electrical contact with surface 175 to allow electric current 90 to flow into formation 100. In other alternative embodiments (not illustrated), telemetry system 5 has more than one first electrode 10. [0029] As shown in FIG. 1, telemetry system 5 includes control station 20, which is located at surface 175. As shown in FIG. 6, control station 20 includes downlink box 130 and controller 135. Downlink box 130 includes a power supply that provides the electric current to first electrode 10. The power supply may include any power supply suitable for providing an electric current. Downlink box 130 provides an electric current to be detected by first electrode 10 sufficient to reach downhole tool 45. Without being limited by theory, a power source (e.g., downlink box 130) located at surface 175 may not encounter size or power constraints that would be encountered if disposed in wellbore 35, which allows downlink box 130 to include a power supply of sufficient size to overcome low signal situations such as a very deep wellbore 35, a highly conductive formation 100, or the presence of conductive mud. In addition, downlink box 130 may include a processor and related circuitry suitable for receiving and processing communications from controller 135. Downlink box 130 also includes the capacity to modulate the electric current to first electrode 10. Downlink box 130 may modulate the electric current by any suitable method to provide the desired information for downhole tool 45 in electric current 90. In some embodiments, downlink box 130 modulates the phase, frequency, amplitude, or combinations thereof of the electric current. Without limitation, the information provided by the modulation includes data, commands, or any other desired type of information. Any method of modulation suitable for modifying the electric current to encode information on the current may be used. For instance, examples of suitable modulation methods include phase modulation, frequency modulation, or pulse code modulation. Downlink box 130 may also provide the electric current at any desired frequency. In some embodiments, downlink box 130 provides the electric current at a frequency from about 0.1 Hz to about 100 Hz, alternatively from about 0.25 Hz to about 24 Hz. Controller 135 is an electronic device or group of devices capable of controlling the modulation and supply of electric current from downlink box 130. In some embodiments, controller 135 may include a processor, memory, and the like. In an embodiment, controller 135 is a computer. In an embodiment, a user or users may control the operation of downlink box 130 through the use of controller 135. For instance, the user or users may adjust the electric current supplied to first electrode 10 or control the modulation of the electric current. The user or users may be local or remote to drilling rig 15 and may communicate with controller 135 by any suitable method such as by internet, satellite, wireless radiofrequency transmission, and the like. In alternative embodiments (not illustrated), downlink box 130 and controller 135 are not in the same container (e.g., control station 20) but instead are separate, or downlink box 130 and controller 135 may be in a container that has the functionality of both downlink box 130 and controller 135. [0030] In an embodiment of the operation of telemetry system 5 as illustrated in FIGS. 1, 6, and 7, controller 135 provides instructions to downlink box 130 via communication signals 140 and to downhole tool 45 via electric current 90. Communication signals 140 may include any suitable method of communication between controller 135 and downlink box 130. The instructions may be provided during drilling of wellbore 35 or during a halt in drilling of wellbore 35 (e.g., mud pumps are cycled off). In an embodiment, controller 135 provides instructions to downhole tool 45 via downlink box 130 while mud pumps (not illustrated) are turned off. The instructions may include a command to bottomhole assembly 40. For instance, the instructions may include a command to change the direction of drilling of wellbore 35. Downlink box 130 receives and processes the instructions. Downlink box 130 then provides a modulated electric current via downlink communications link 125 to first electrode 10. Downlink box 130 provides sufficient modulation to the produced electric current to provide a modulated electric current having the desired instructions received from controller 135. Downlink communications link 125 may be any suitable communications link for the transmission of a modulated electric current. For instance, downlink communications link 125 is a cable, wire, or the like. The modulated electric current is provided to first electrode 10 and flows into formation 100 as electric current 90. It is to be understood that the dashed lines of FIG. 1 represent electric current 90 flowing through formation 100. A portion of electric current 90 may flow down formation 100 to drill string 30 and return to second electrode 95 at surface 175 via drill string 30 and/or wellbore casing 165. Some of electric current 90 may flow on downhole tool 45, collar 170, housing 75, and/or chassis 80. In the embodiment as illustrated in FIG. 1, second electrode 95 is a device that is coupled to drilling rig 15 and allows electric current 90 to return to control station 20 via communications link 120. For instance, in such an embodiment, second electrode 95 may be a clamp, hook, or the like. As shown in FIG. 1, second electrode 95 is coupled to drill string 30. Telemetry system 5 is not limited to second electrode 95 being coupled to drill string 30 but instead second electrode 95 may be coupled to any other suitable part of drilling rig 15. In an embodiment, second electrode 95 is coupled to drilling rig 15, drill string 30 suspended in wellbore 35, wellbore casing 165, or any combination thereof. Communications link 120 may be any suitable communications link for the transmission of an electric current. For instance, communications link 120 is a cable, wire, or the like. FIG. 7 illustrates an alternative embodiment of telemetry system 5 in which a portion of second electrode 95 is embedded in formation 100. In such an embodiment, second electrode 95 is any device suitable for allowing electric current 90 to flow from formation 100 to control station 20 via communications link 120. For instance, in such an embodiment, second electrode 95 may be a stake, rod, or the like. In alternative embodiments (not illustrated), all of second electrode 95 is embedded in formation 100. In an embodiment, first electrode 10 is located at any suitable distance from second electrode 95 that allows a sufficient portion of electric current 90 to reach bottomhole assembly 40. Without being limited by theory, electric current 90 may take the least resistant path through formation 100, and the placement of first electrode 10 at a location distal to second electrode 95 may spread out electric current 90 in formation 100 to allow a larger portion of electric current 90 to reach bottomhole assembly 40. In some embodiments, second electrode 95 includes more than one electrode.” However, Mehta does not teach (i) receiving the electromagnetic signal transmitted from the downhole tool as a voltage difference between the first and second spaced apart electrodes; (ii) digitizing the voltage difference as digital information; and (iii) wirelessly stream the digital information from the digitized voltage differences to the surface acquisition system.
Finally, prior art such as Gard (U.S. Patent 5,091,725) teaches, “A logging tool (22) for use in measuring underground parameters and transmitting electromagnetic energy (38) through the lithosphere (16) is disclosed. The logging tool (22) includes a CPU-controlled data acquisition circuit (44-56) to measure down-hole parameters. A modulator (58) generates an output signal modulated to describe the measured parameters, and the modulator drives a power amplifier (66). In the power amplifier (66), DC current from a positive terminal of a battery (30) is routed through a semiconductor switching device (74) and an inductor (78) to an electrode (34), which directly contacts a well casing (18). A ground terminal (80) couples to a negative terminal of the battery (30) and another electrode (36), which also directly contacts the well casing (18). A diode (76) couples between the switch (74) and inductor (78) at a cathode and ground (80) at an anode. A capacitor (82) couples between the electrodes (34-36). A pulse width modulator (70) controls switching of the switch (74) in response to an oscillator signal and an error signal. The error signal is supplied from an error amplifier (68) which compares the modulator output signal to the transmitted output signal. Accordingly, a feedback loop controls the duty cycle of a constant frequency switching signal applied to the switch (74) so that the transmitted signal tracks the modulator output signal.” Gard does not teach or suggest (i) receiving the electromagnetic signal transmitted from the downhole tool as a voltage difference between the first and second spaced apart electrodes; (ii) digitizing the voltage difference as digital information; and (iii) wirelessly stream the digital information from the digitized voltage differences to the surface acquisition system.
The present invention discloses the uniquely combined elements and method steps in the order named of the surface system for an electromagnetic telemetry remote sensing wireless system, the surface system comprising: a surface acquisition system configured to receive wireless signals, and a plurality of nodes deployed at Earth's surface in a drilling area remote from noise generating equipment at a rig and remote from a downhole tool transmitting the wireless signals, each of the plurality of nodes including a distinct pair of first and second spaced apart electrodes, each of the plurality of nodes being configured to: (i) receive the electromagnetic signal transmitted from the downhole tool as a voltage difference between the first and second spaced apart electrodes; (ii) digitize the voltage difference as digital information; and (iii) wirelessly stream the digital information from the digitized voltage differences to the surface acquisition system.
The references stated above and in the conclusion section neither alone, nor in combination teach or suggest the uniquely combined elements and method steps in the order named of the electromagnetic telemetry remote sensing wireless system, the system comprising: a downhole tool deployed in a wellbore in a subterranean formation in a drilling area, the downhole tool configured to transmit a modulated electrical current into the formation and thereby generate an electromagnetic signal at Earth's surface; and a surface system configured to receive, at the Earth's surface, the electromagnetic signal generated by the downhole tool, digitize the received signal, and wirelessly stream the digitized signal to an acquisition system at the Earth's surface, wherein each of a plurality of nodes of the surface system includes a distinct pair of first and second spaced apart electrodes, each of the plurality of nodes configured to (i) receive the electromagnetic signal transmitted from the tool as a voltage difference between the first and second spaced apart electrodes, (ii) digitize the voltage differences as digital information, and (iii) wirelessly stream the digital information from the digitized voltage differences to the acquisition system at the Earth's surface, nor the motivation to do so.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/
Primary Examiner, Art Unit 2689